Citation Nr: 0902293	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  04-22 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a neck disability, 
claimed as secondary to the veteran's service connected 
hidradenitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel







INTRODUCTION

The veteran served on active duty from December 1974 to July 
1975.

This appeal arises from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which reopened the veteran's claim for 
service connection, that at the time also included a 
disability involving the shoulder.

In February 2006 the RO granted service connection for 
shoulder disabilities as a residual of surgery for 
hidradenitis, for which the veteran is service connected.  
The RO continued the denial of the veteran's claim for 
service connection for neck disability.  

The Board of Veterans' Appeals (Board) in a November 2007 
decision and remand reopened the claim for service connection 
for a neck disorder and remanded the claim for further 
development.  The case has since been returned to the Board.  


FINDINGS OF FACT

A disability manifested by cervical muscle spasm has been 
linked by medical evidence to the veteran's service connected 
hidradenitis.  


CONCLUSION OF LAW

A disability manifested by cervical muscle spasm is 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310.   




REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Also, however, disability which is proximately due to 
or the result of service connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

As set forth in the Introduction, the Board previously 
reopened the veteran's claim for service connection, and 
remanded the matter in 2007 for a medical opinion to address 
more precisely any relationship between the veteran's service 
connected hidradenitis and neck disability.  The resulting 
medical opinion focused on the veteran's current orthopedic 
neck disability, cervical spondylosis, and vigorously 
concluded there was no relationship between cervical 
spondylosis and the veteran's hidradenitis.  Indeed, the 
examiner went so far as to comment, in essence,  that even 
the question of a relationship between the two was "most 
bizarre."  

What the examiner did not do, however, was address the 
relationship, if any, between the veteran's hidradenitis, and 
his complaints of neck pain and neck muscle spasm.  In this 
regard, the veteran's private physician has stated on a 
number of occasions that the veteran's hidradenitis has 
caused neck pain and muscle spasm, explaining that the 
surgical residuals of its treatment produced a tightening of 
the skin in the area, preventing the muscle's ability to 
relax, and causing the area muscle spasms and pain.  

Accordingly, while this record does not support a grant of 
benefits for cervical spondylosis, the only medical record 
addressing the cause of the disability manifested by cervical 
muscle spasm supports the veteran's claim.  Accordingly, 
service connection for a disability manifested by cervical 
muscle spasm is granted.  




ORDER

Service connection for a disability manifested by cervical 
muscle spasm is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


